Name: 2001/370/EC: Council Decision of 7 May 2001 appointing a Portuguese alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2001-05-12

 Avis juridique important|32001D03702001/370/EC: Council Decision of 7 May 2001 appointing a Portuguese alternate member of the Committee of the Regions Official Journal L 130 , 12/05/2001 P. 0041 - 0041Council Decisionof 7 May 2001appointing a Portuguese alternate member of the Committee of the Regions(2001/370/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr JosÃ © Agostinho GOMES PEREIRA DE GOUVEIA, notified to the Council on 8 January 2001,Having regard to the proposal from the Portuguese Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr JoÃ £o Carlos CUNHA E SILVA is hereby appointed an alternate member of the Committee of the Regions in place of Mr JosÃ © Agostinho GOMES PEREIRA DE GOUVEIA, for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 7 May 2001.For the CouncilThe PresidentB. Ringholm(1) OJ L 28, 4.2.1998, p. 19.